FILED
                                                                                           OCT 21 2009
                            UNITED STATES DISTRICT COURT                             Clerk, U.S. District and
                            FOR THE DISTRICT OF COLUMBIA                               Bankruptcy Courts


Jerome Julius Brown,                         )
                                             )
               Plaintiff,                    )
                                             )
               v.                            )       Civil Action No.        09 1988
                                             )
Mental Health & Mental Hygiene et aI.,       )
                                             )
               Defendants.                   )


                                 MEMORANDUM OPINION

       The plaintiff has filed a pro se complaint and an application to proceed in forma

pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

complaint.

       Plaintiff, who gives a Maryland address and telephone number, has filed a complaint

against a defendants with Maryland addresses. The complaint appears to consist of only one

page and does not allege any facts indicating a cause of action or relief sought from the named

defendants. The complaint is accompanied by more than forty pages of other papers having no

obvious relationship to the document identified as the complaint. The complaint contains

phrases that are decipherable, such as"Title 18 U. S.C. section 1001," "baby boy brown certificate

of death," and of a "HUD deed of trust," but as a whole, the complaint is incoherent and

nonsensical.

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment
for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       As drafted, the Complaint fails to comply with Rule 8(a). It would not be possible for

any defendant to discern an allegation of injury or wrongdoing. Moreover, the Court cannot

discern a basis for its jurisdiction. Accordingly, the Court will dismiss the complaint without

prejudice for lack of subject matter jurisdiction.

       A separate order accompanies this memoran




                                                       United(States District Judge




                                                 -2-